On December 5, 1945, William E. Vadasz was tried before the Superior Court of Maricopa County, State of Arizona, on a charge of bigamy. A jury returned a verdict of guilty. Judgment was rendered on the verdict and sentence imposed. The appellant perfected his appeal in this court. The reporter's transcript and record were filed on March 1, 1946, but no further steps have been taken by appellant to proceed with the appeal. Notwithstanding this fact we have examined the record for fundamental error. The information properly charges the crime of bigamy. The minute entries of the trial court show the proceedings had thereon to be regular in all respects. The instructions of the court properly stated the law applicable to the case and the evidence amply sustains the verdict.
Judgment affirmed.